DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 9/22/2022.
Claims 1, 5-8, 10-16, 18 are pending.  
Claims 1, 5-8, 10, 13-16 and 18  have been amended.
Applicant’s election without traverse of miRNA in the reply filed on 2/21/2021 is acknowledged.
The previous 102 rejection based on Hitachi has been withdrawn in view of the amendment.
Priority
The instant application was filed 05/29/2019 claims foreign priority to JP 2018-103590 , filed 05/30/2018.  It is noted the priority document is not in English.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022 is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 has been amended to recite, “different molecules.” Review and searching of the specification did not reveal antecedent basis for “different molecules.” 
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 10-16, 18  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein said cDNA synthesis occurs by: hybridization of said first region of said first oligonucleotide molecule to said target RNA; hybridization of said second region of said first oligonucleotide molecule to said second oligonucleotide molecule; and extension of the 3'-end of  said first oligonucleotide molecule hybridized to said target RNA, and of said second oligonucleotide molecule, using said reverse transcriptase to produce said cDNA.”  Thus the claims appear to require reverse transcription from both the first oligonucleotide and second oligonucleotide. The response asserts support can be found paragraphs 0025-0035.  The cited section teaches reverse transcription from the first oligonucleotide, but not the second oligonucleotide.  Review and searching of the specification did not reveal support for reverse transcription from the second oligonucleotide.  Thus the amendment has introduced new matter. 
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8,  10-13, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chen (US patent 7,575,863).
The claim requires a target RNA, a first oligonucleotide, a second oligonucleotide, buffer and dNTP.  The specification provides no limiting definition of an oligonucleotide.  Thus the broadest reasonable interpretation is a polynucleotide whose molecule contains a relatively small number of nucleotides.  The claims and specification provide no definition requiring an oligonucleotide is not attached to another molecule.
Further the claim provides no order or specific requirement as to when the different reagents are mixed.  
With regards to claim 1, Chen teaches: a 6 ul reaction was set up comprising: 1 ul Reverse Transcription Enzyme Mix (Applied Biosystems part number 4340444) (or 1 ul dH2O), 0.5 ul T4 DNA Ligase (400 units/ul, NEB) (or 0.5 ul dH20), 0.25 ul 2M KCl, 0.05 ul dNTPs (25 mM each), 0.25 ul T4 Kinase (10 units/ul, NEB), 1 ul 10.times.T4 DNA ligase buffer (NEB), 0.25 ul Applied Biosystems RNase Inhibitor (10 units/ul), and 2.2 ul dH20 Next, 2 ul of the linker probe (0.25 uM) and RNA samples (2 ul of 0.25 ug/ul mouse lung total RNA (Ambion, product number 7818) were added. Next, the reaction was mixed, spun briefly, and placed on ice for 5 minutes. (51)    The reaction was then incubated at 16 C for 30 minutes, 42 C for 30 minutes, followed by 85 C for 5 minutes, and then held at 4 C.” (example 1, column 18, lines 53-66)

    PNG
    media_image1.png
    684
    776
    media_image1.png
    Greyscale

Thus Chen teaches a  first oligo which hybridizes to miRNA in a first region (3) hybridizes to a second oligonucleotide (4), a second oligonucleotide (2), buffer and dNTPs,  and reverse transcriptase.  Thus Chen anticipates claims 1-4.
With regards to claim 5, Chen teaches, “The 3' target-specific portion is located downstream from the stem of the linker probe. Generally, the 3' target-specific portion is between 6 and 8 nucleotides long. In some embodiments, the 3' target-specific portion is 7 nucleotides long..”  (Column 6, lines 1-7) )Thus Chen  anticipates claim 5 as 6-8 bases specific bases is 3 to 15 nucleotides. 
With regards to claim 6-7, Chen teaches, “Generally, the stem is between 6 and 20 nucleotides long (that is, 6-20 complementary pairs of nucleotides, for a total of 12-40 distinct nucleotides)).”  (Column 6, lines38-50). Thus Chen anticipates claim 6 as  Chen teaches stems of 10-20 nucleotides.   
With regards to claim 8, Chen teaches there are no mismatches.
With regards to claims 10-12, 16,18 Chen teaches real-time PCR with a forward primer, reverse primer, DNA polymerase (example 1, climes 19-20)
With regards to claim 13, Chen teaches PCR and thus the second oligonucleotide molecule is removed from the first on temperature cycling.
Response to Arguments
	The response traverses the rejection asserting the Chen the use of a hairpin structure and thus is not the first and second oligonucleotide are different molecules.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not recite or define “different molecules.”  Further biology dictionary (https://biologydictionary.net/molecule/ 11/30/2022) teaches adenosine and individual nucleotides are individual molecules. Thus different parts of the stem loop of Chen are different molecules.  Thus the broadest reasonable interpretation of the claims does not require separate first oligonucleotide and second oligonucleotides.  Thus the response is arguing limitations not explicit to the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (Plos One (2012) volume 7, e48536, pages 1-10)and Buchman (Genome Research  (1993) volume 3, pages 28-31).
The claim requires a target RNA, a first oligonucleotide, a second oligonucleotide, buffer and dNTP.  The specification provides no limiting definition of an oligonucleotide.  Thus the broadest reasonable interpretation is a polynucleotide whose molecule contains a relatively small number of oligonucleotides.  The claims and specification provide no definition requiring an oligonucleotide is not attached to another molecule.
Further the claim provides no order or specific requirement as to when the different reagents are mixed.  
With regards to claim 1, Kang teaches:

    PNG
    media_image2.png
    342
    671
    media_image2.png
    Greyscale

	Further Kang teaches use of reverse transcriptase (polyadenylation and reverse transcriptase page 2, 2nd column.)
Thus Kang teaches a  first oligo which hybridizes to miRNA in a first region (specific bases) hybridizes to a second oligonucleotide (Poly A tail  or universal primer)),  buffer and dNTPs,  and reverse transcriptase.  
Kang does not specifically teach mixing of all the reagents at once.  
However,  MPEP 2144.04 states:
II. ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTIONA.Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
IV C.Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Therefore it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims to add the universal Taq probe or universal primer  prior to cDNA synthesis.  The artisan would be motivated to eliminate a step to streamline the method.  The artisan would have a reasonable expectation of success as the artisan is merely adding a known reagent in a single step instead of 2 steps. 
Kang does not teach the use of oligonucleotides that contain uracil.
However, Buchman teaches, " The use of PCR to study the expression of genes is now a common method. This approach is particularly useful when the amount of RNA to be analyzed is limited. Although a number of approaches have been proposed for selective amplification of RNA, their application is limited to only a subset of RNA species. (4'7'8) In this paper we have demonstrated that using an adapter primer in which the T residues have been substituted with dU, a specific sequence can be installed into RNA that allowed its selective  amplification. The substitution of T residues with dU allows specific removal of the adapter primer from the reaction mix simply by the addition of UDG.”(page 30, 2nd column-3rd column)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a uracil substituted in the sequence complementary to universal primer and uracil N glycosylase to degrade the s sequence complementary to universal primer.  The artisan would be motivated to allow selective amplification of only the DNA molecules.  The artisan would have a reasonable expectation of success as the artisan is merely modifying known oligonucleotides by known means.
With regards to claim 5, Kang teaches, “The S-Poly(T) primer is composed of four segments, in the 5’ to 3’ direction, a universal reverse primer sequence for PCR (5’- CAGTGCAGGGTCCGAGGT-3’), a universal Taqman probe sequence (5’-FAM/CAGAGCCAC/ ZEN/CTGGGCAATTT/3IABkFQ) and an oligo(dT)11 sequence, followed by 5→7 (usually six) specific bases that are complementary to the 3” end of a particular miRNA (Figure 1).”  (page 3, bottom 1st column, top of 2nd column)Thus Kang anticipates claim 5 as 5→7 (usually six) specific bases is 3 to 15 nucleotides. 
With regards to claim 6, Kang teaches, “The S-Poly(T) primer is composed of four segments, in the 5’ to 3’ direction, a universal reverse primer sequence for PCR (5’- CAGTGCAGGGTCCGAGGT-3’), a universal Taqman probe sequence (5’-FAM/CAGAGCCAC/ ZEN/CTGGGCAATTT/3IABkFQ) and an oligo(dT)11 sequence, followed by 5→7 (usually six) specific bases that are complementary to the 3” end of a particular miRNA (Figure 1).”  (page 3, bottom 1st column, top of 2nd column). Thus Kang anticipates claim 6 as  universal primer or Taqman sequence is between 10 and 40. 
With regards to claim 7, the 5→7 (usually six) specific bases of Kang are less than 100% and more than 35% of the 11 dT.
The specification in paragraph 011 suggests that mismatches of the second region of the first oligonucleotide is relative to the bases it hybridizes to.
With regards to claim 8, Kang teaches there are no mismatches.
With regards to claims 10-12, 16-18 Kang teaches real-time PCR with a forward primer, reverse primer, DNA polymerase (figure 1 and realtime-PCR(page 2-3)
With regards to claim 13, Kang teaches PCR and thus the second oligonucleotide molecule is removed from the first on temperature cycling.
With regards to claim 19, Kang teaches:

    PNG
    media_image2.png
    342
    671
    media_image2.png
    Greyscale

Further Kang teaches use of reverse transcriptase (polyadenylation and reverse transcriptase page 2, 2nd column.
Thus Kang teaches a  first oligo which hybridizes to miRNA in a first region (specific bases) hybridizes to a second oligonucleotide (PolyA universal Taqman probe or universal R-primer)), a second oligonucleotide (polyA universal Taqman probe or universal R-primer), buffer and dNTPs,  and reverse transcriptase.   Thus Kang anticipates claims 19.
Response to Arguments
The response traverses the rejection asserting the prior art does not teach, “wherein said cDNA synthesis occurs by: hybridization of said first region of said first oligonucleotide molecule to said target RNA; hybridization of said second region of said first oligonucleotide molecule to said second oligonucleotide molecule; and extension of the 3'-end of said first oligonucleotide molecule hybridized to said target RNA, and extension of said second oligonucleotide molecule, using said reverse transcriptase to produce said cDNA.” This argument has been thoroughly reviewed but is not  Kang teaches

    PNG
    media_image2.png
    342
    671
    media_image2.png
    Greyscale

Thus the rejection is maintained.
Summary
NO claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634